DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,178,609. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of the current pending application teach a head end comprising a remote controller coupled to the plurality of remote units, wherein the remote controller is configured to provide a prioritization of services. While the independent claims of the above U.S. patent teach a head end comprising a remote controller communicatively coupled to the plurality of remote units, wherein the remote controller is configured to provide a prioritization of services of the plurality of remote units.
Although the claimed limitations are not similar, they are patentably related to each other.
Therefore, It would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing date of the claimed invention, to modify the claims of the current pending application to include a remote controller communicatively coupled to the plurality of remote units, wherein the remote controller is configured to provide a prioritization of services of the plurality of remote units in order to generate various types of communications services to coverage areas within the building infrastructure. Such modification would facilitate the placement of a large number of RAUs in the building infrastructure and enhance both the wireless systems in achieving similar capabilities performance.

17/523,380
11,178,609
1. A wireless communication system distributed over a plurality of floors of an infrastructure having a coverage area, comprising: a plurality of remote units, each of the plurality of remote units comprising: at least one electrical-to-optical (E/O) converter configured to convert electrical uplink communications to optical uplink communications; at least one optical-to-electrical (O/E) converter configured to convert optical downlink communications to electrical downlink communications; and at least one antenna configured to transmit radio frequency (RF) communications services to the coverage area; wherein at least one of the plurality of remote units comprises: a first communications port connected to and configured to provide power to a first external power-consuming device configured to provide WiFi service in the coverage area; and a second communications port; a head end comprising a remote controller coupled to the plurality of remote units, wherein the remote controller is configured to provide a prioritization of services; at least one riser cable comprising a plurality of optical fibers in optical communication with the head end; and at least one interconnect unit in optical communication with the at least one riser cable, wherein a plurality of cables connects at least two of the plurality of the remote units to the at least one interconnect unit.
1. A wireless communication system having a coverage area, comprising: a plurality of remote units distributed over a plurality of floors of a building infrastructure, each of the plurality of remote units comprising: at least one electrical-to-optical (E/O) converter configured to convert electrical uplink communications to optical uplink communications; at least one optical-to-electrical (O/E) converter configured to convert optical downlink communications to electrical downlink communications; and at least one antenna configured to transmit radio frequency (RF) communications services to the coverage area; wherein at least one of the plurality of remote units comprises: a first communications port connected to and configured to provide power to a first external power-consuming device; and a second communications port; a head end comprising a remote controller communicatively coupled to the plurality of remote units, wherein the remote controller is configured to provide a prioritization of services of the plurality of remote units; at least one riser cable comprising a plurality of optical fibers in optical communication with the head end; and at least one interconnect unit in optical communication with the at least one riser cable, wherein a plurality of cables connects at least two of the plurality of the remote units to the at least one interconnect unit.
7. A wireless communication system having a coverage area, comprising: a plurality of remote units distributed over a plurality of floors of an infrastructure, each of the plurality of remote units comprising: at least one electrical-to-optical (E/O) converter configured to convert electrical uplink communications to optical uplink communications; at least one optical-to-electrical (O/E) converter configured to convert optical downlink communications to electrical downlink communications; at least one antenna configured to transmit radio frequency (RF) communications services to the coverage area; a first communications port configured to connect to and to provide power to a first external power-consuming device; and a second communications port configured to connect to a second external power-consuming device; a remote controller communicatively coupled to the plurality of remote units; at least one riser cable comprising a plurality of optical fibers in optical communication with a head end; and a plurality of interconnect units distributed in the infrastructure and in optical communication with the at least one riser cable, wherein a plurality of cables connects to at least two of the plurality of the remote units, wherein the remote controller is configured to: receive a type of at least one of the first external power-consuming device and the second external power-consuming device; and determine an allocation of power for at least one of the first communications port and the second communications port.
9. A wireless communication system having a coverage area, comprising: a plurality of remote units distributed over a plurality of floors of a building infrastructure, each of the plurality of remote units comprising: at least one electrical-to-optical (E/O) converter configured to convert electrical uplink communications to optical uplink communications; at least one optical-to-electrical (O/E) converter configured to convert optical downlink communications to electrical downlink communications; at least one antenna configured to transmit radio frequency (RF) communications services to the coverage area; a first communications port configured to connect to and to provide power to a first external power-consuming device; and a second communications port configured to connect to a second external power-consuming device; a head end comprising a remote controller communicatively coupled to the plurality of remote units; at least one riser cable comprising a plurality of optical fibers in optical communication with the head end; and a plurality of interconnect units distributed over a plurality of floors of the building infrastructure and in optical communication with the at least one riser cable, wherein a plurality of cables connects to at least two of the plurality of the remote units.
11. A wireless communication system having a coverage area, comprising: a plurality of remote units distributed over a plurality of floors of an infrastructure, each of the plurality of remote units comprising: at least one electrical-to-optical (E/O) converter configured to convert electrical uplink communications to optical uplink communications; at least one optical-to-electrical (O/E) converter configured to convert optical downlink communications to electrical downlink communications; at least one antenna configured to provide radio frequency (RF) communications services; a first external power-consuming device; a first communications port connected to and configured to provide power to the first external power-consuming device; a second external power-consuming device; and a second communications port connected to and configured to provide power to the second external power-consuming device; a head end coupled to the plurality of remote units; at least one riser cable in optical communication with the head end; and a plurality of interconnect units distributed in the infrastructure and in optical communication with the at least one riser cable, wherein the first external power-consuming device is configured to provide digital data services in the coverage area.
15. A wireless communication system having a coverage area, comprising: a plurality of remote units distributed over a plurality of floors of a building infrastructure, each of the plurality of remote units comprising: at least one electrical-to-optical (E/O) converter configured to convert electrical uplink communications to optical uplink communications; at least one optical-to-electrical (O/E) converter configured to convert optical downlink communications to electrical downlink communications; at least one antenna configured to transmit radio frequency (RF) communications services to the coverage area; a first communications port configured to connect to and to provide power to a first external power-consuming device; and a second communications port configured to connect to a second external power-consuming device; a head end communicatively coupled to the plurality of remote units; at least one riser cable comprising a plurality of optical fibers in optical communication with the head end; at least one interconnect unit distributed over at least one floor of the building infrastructure and in optical communication with the at least one riser cable; and a plurality of first external power-consuming devices, each first external power-consuming device being connected to a first communications port of a respective one of the plurality of remote units and configured to provide digital data services in the coverage area.
13. A wireless communication system having a coverage area, comprising: a plurality of remote units distributed over a plurality of floors of an infrastructure, each of the plurality of remote units comprising: at least one electrical-to-optical (E/O) converter; at least one optical-to-electrical (O/E) converter; and at least one antenna configured to transmit radio frequency (RF) communications services to the coverage area; wherein at least a first of the plurality of remote units comprises: a first plurality power ports, each being configured to connect to and to provide power to an external power-consuming device; and at least one power-consuming device configured to provide WiFi service in the coverage area; wherein at least a second of the plurality of remote units comprises a second plurality of power ports; a head end comprising a remote controller communicatively coupled to the plurality of remote units, wherein the head end is configured to: convert electrical downlink communications to optical downlink communications; convert optical uplink communications to electrical uplink communications; determine a prioritization of services of the plurality of remote units; and communicate an allocation of power to the plurality of remote units; and at least one riser cable extending through at least two of the floors and comprising a plurality of optical fibers in optical communication with the head end.
18. A wireless communication system having a coverage area, comprising: a plurality of remote units distributed over a plurality of floors of a building infrastructure, each of the plurality of remote units comprising: at least one electrical-to-optical (E/O) converter configured to convert electrical uplink communications to optical uplink communications; at least one optical-to-electrical (O/E) converter configured to convert optical downlink communications to electrical downlink communications; and at least one antenna configured to transmit radio frequency (RF) communications services to the coverage area; wherein at least one of the plurality of remote units comprises: a plurality ports, each port being configured to connect to and to provide power to an external power-consuming device; and at least one power-consuming device configured to provide WiFi service in the coverage area; a head end comprising a remote controller communicatively coupled to the plurality of remote units, wherein the head end is configured to: convert electrical downlink communications to optical downlink communications; convert optical uplink communications to electrical uplink communications; determine a prioritization of services of the plurality of remote units; and communicate an allocation of power to the plurality of remote units; and at least one riser cable extending through at least two of the floors and comprising a plurality of optical fibers in optical communication with the head end.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633